Citation Nr: 1546762	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) for the period from January 31, 2007 to July 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1976 to June 1980.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision by the Regional Office (RO) in Waco, Texas.  The Board most recently considered the appeal in February 2015

In April 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.


FINDING OF FACT

Although the Veteran missed some time from work due to his service-connected left knee disability, he remained gainfully employed from January 31, 2007 to July 15, 2009.  He was capable of performing the physical and mental acts required by employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability from January 31, 2007 to July 15, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

From January 31, 2007 to July 15, 2009 the Veteran had a 20 percent rating for left knee injury with status post meniscectomy, a 20 percent rating for left knee instability, a 10 percent rating for degenerative disc disease of the lumbar spine, a 10 percent rating for left knee arthritis with limitation of flexion, a 10 percent rating for right knee arthritis, a 10 percent rating for left lower extremity radiculopathy, and a 10 percent rating for right lower extremity radiculopathy, for a combined evaluation of 70 percent.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In January 2007 and June 2008, the Veteran has reported that he was employed in janitorial work earning $1,400 per month.  VA treatment records reflect that the Veteran was periodically given notes to excuse him from work due to his knee pain, including for two, two day periods in May 2008.  He again requested a work release in June 2008 and was given a statement indicating indefinite restrictions in activity.  In September 2008 the Veteran reported he had not done anything with the letter, but had continued to work, although he was not able to stand or walk for any length of time and was not able to use a cane or walker at work.  A February 2009 VA treatment note reflects that the Veteran was told he could return to work the following week but should avoid prolonged standing, walking, and lifting over 25 pounds.

Thus, the evidence reflects that between January 31, 2007 and July 15, 2009 the Veteran did miss work due to his knee disability.  He still earned significant income and it cannot be said that he engaged in marginal employment.  The Board notes that the Veteran's loss of working time is contemplated by the disability ratings assigned.  He remained physically and mentally able to work despite his service-connected disabilities.  He is not entitled to TDIU as despite missing some days from work, he was nonetheless gainfully employed throughout the period.

ORDER

A total disability rating due to individual unemployability for the period from January 31, 2007 to July 15, 2009 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


